DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase "in particular" in line 1 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 recites the limitation "multiple output wheels" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the “an output wheel” recited in the last paragraph of parent claim 9 counts as one of the “multiple output wheels” recited in claim 15, or whether the multiple output wheels are in addition to the output wheel recited in claim 9. If the output wheel of claim 9 is included in the multiple output wheels, then claim 15 only requires two output wheels in the claimed device. However, if the multiple output wheels are in addition to the 
Claim 15 recites the limitation "each output wheel" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether each output wheel means only each of the multiple output wheels recited in claim 15, or whether it also includes the “a output wheel” recited in parent claim 9. Finally, the examiner notes it is unclear whether “a further wheel part” is required in addition to the “an output wheel” of claim 9, which would be the case if “a further wheel part” is required for “each output wheel” of the device, but would not be the case if “each output wheel” only refers to each of the multiple output wheels and the multiple output wheels do not include the “an output wheel” of parent claim 9.
For the purposes of further examination on the merits of claim 15, the BRI of claim 15 will be considered to require at least two output wheels total, and at least three wheel parts (a first wheel part, a second wheel part, and at least one further wheel part).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Steinmaurer (US PGPub 2018/0017151).
Steinmaurer discloses:
Re claim 1
A gear wheel, in particular an idler gear, for reducing backlash and/or compensating for backlash in a gear train, said gear wheel comprising:
a first wheel part (2) having multiple teeth (10) that are distributed over a periphery of the first wheel part, wherein the first wheel part may rotate about a first axis (19); and
a second wheel part (4) having multiple teeth (11) that are distributed over a periphery of the second wheel part, wherein the second wheel part may rotate about a second axis (18) that is arranged parallel to and offset with respect to the first axis
Re claim 2
The gear wheel according to Claim 1, wherein:
the second wheel part may deform in regions in an elastic manner in a radial direction in relation to the second axis (B); and/or the second wheel part may rotate relative to the first wheel part (abstract)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinmaurer in view of Vandewal (US PGPub 2010/0242649).
Re claim 3
Steinmaurer discloses all claim limitations, see above, but is silent to wherein the second wheel part comprises at least one gear wheel sheet, wherein the at least one gear wheel sheet may deform in an elastic manner in a radial direction in relation to the second axis.
Vandewal discloses the second wheel part comprises at least one gear wheel sheet (3; Fig. 16A), wherein the at least one gear wheel sheet may deform in an elastic manner (10) in a radial direction in relation to the second axis, for the purpose of creating a negative moment between the first and second wheel parts (para. [0074]) while making the spring more compact (para. [0015]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Steinmaurer such that wherein the second wheel part comprises at least one gear wheel sheet, wherein the at least one gear wheel sheet may deform in an elastic manner in a radial direction in relation to the second axis, as taught by Vandewal, for the purpose of creating a negative moment between the first and second wheel parts while making the spring more compact.
Steinmaurer as modified above further discloses:
Re claim 4
multiple gear wheel sheets arranged adjacent to one another and forming a gear wheel sheet stack (Fig. 16A in Vandewal)
Re claim 5
the at least one gear wheel sheet is produced from a spring steel (para. [0094] in Vandewal)
Re claim 6
wherein the at least one gear wheel sheet comprises at least one elongated hole (20; [0108] in Vandewal), so as to provide an elasticity of the second wheel part, wherein the at least one elongated hole extends in a peripheral direction about the second axis in a circular and/or helical manner

Claims 9-11, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palfai (US PGPub 2016/0033030) in view of Steinmaurer.
Re claim 9
Palfai discloses a gear train for a motor vehicle, comprising:
an idler gear (19; [0020]) comprising a gear wheel having a first wheel part (42; Fig. 4) having multiple teeth (42) distributed over a periphery of the first wheel part, wherein the first wheel part may rotate about a first axis (Figs. 1, 2, 4); the gear wheel further having a second wheel (33; Fig. 4) part having multiple teeth (33) distributed over a periphery of the second wheel part,
a drive wheel (16) that meshes with the first wheel part of the idler gear and the second wheel part of the idler gear; and
an output wheel (15) that meshes with the first wheel part of the idler gear and the second wheel part of the idler gear
Palfai does not disclose wherein the second wheel part may rotate about a second axis that is arranged parallel to and offset with respect to the first axis.

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Palfai such that the second wheel part may rotate about a second axis that is arranged parallel to and offset with respect to the first axis (by replacing the gear of Palfai in the gear train of Palfai with the gear of Steinmaurer), as taught by Steinmaurer, for the purpose of compensating for the guiding play of the gear parts by offsetting the axes of rotation.

Palfai as modified above further discloses:
Re claim 10
wherein the second wheel part of the idler gear is braced by trailing edges of the drive wheel and by trailing edges of the output wheel in a direction with respect to the second axis in an elastic manner (para. [0022] in Steinmaurer. The pretensioning by spring 7 will cause the second wheel part to be braced against the trailing edges of both the drive wheel and the output wheel) (Fig. 5 in Palfai)
Re claim 11
wherein load flanks of the drive wheel and load flanks of the output wheel are in engagement with the first wheel part, and trailing edges of the drive wheel and trailing edges of the output wheel are in engagement with the second wheel part (para. [0022] in Steinmaurer. The pretensioning by spring 7 will cause the first and second wheel parts to engage load flanks and trailing edges of respectively) (Fig. 5 in Palfai)

Re claim 13
wherein the multiple teeth of the first wheel part contact load flanks of the drive gear wheel and load flanks of the output gear wheel; and the multiple teeth of the second wheel part contact trailing edges of the drive gear wheel and trailing edges of the output gear wheel. (Fig. 5 in Palfai)
Re claim 14
a lifting of the multiple teeth of the first wheel part from load flanks of the drive wheel and from load flanks of the output wheel in the case of a change of sign of the drive torque and/or the output torque and/or in the case of torsional oscillations is counteracted by means of bracing the second wheel part said bracing resulting from the offset between the second axis and the first axis and an elasticity of the second wheel part (para. [0022] and [0008] in Steinmaurer. The pretensioning by spring 7 and the offsetting of the axes of rotation will cause the counteracting by bracing)

Re claim 16, as best understood
Palfai discloses a motor vehicle (para. [0003]), in particular commercial vehicle, comprising:
a gear train having:
an idler gear (19; [0020]) comprising a gear wheel having a first wheel part (42; Fig. 4) having multiple teeth (42) distributed over a periphery of the first wheel part, wherein the first wheel part may rotate about a first axis (Figs. 1, 2, 4); the gear wheel further having a second wheel (33; Fig. 4) part having multiple teeth (33) distributed over a periphery of the second wheel part;
a drive wheel (16) that meshes with the first wheel part of the idler gear and the second wheel part of the idler gear; and
an output wheel (15) that meshes with the first wheel part of the idler gear and the second wheel part of the idler gear
Palfai does not disclose wherein the second wheel part may rotate about a second axis that is arranged parallel to and offset with respect to the first axis.
Steinmaurer teaches wherein the second wheel part may rotate about a second axis that is arranged parallel to and offset with respect to the first axis (see rejection of claim 1 hereinabove), for the purpose of compensating for the guiding play of the gear parts by offsetting the axes of rotation (para. [0008]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Palfai such that the second wheel part may rotate about a second axis that is arranged parallel to and offset with respect to the first axis (by replacing the gear of Palfai in the gear train of Palfai with the gear of Steinmaurer), as taught by Steinmaurer, for the purpose of compensating for the guiding play of the gear parts by offsetting the axes of rotation.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palfai in view of Steinmaurer, and further in view of Vandewal and Murphy (US PGPub 2013/0228029).
Re claim 15, as best understood
Palfai as modified above does not disclose wherein multiple output wheels are provided that mesh with the idler gear; and a further wheel part of the idler gear is provided for each output wheel, said further wheel part being embodied in each case corresponding to the second wheel part of the idler gear.
Murphy teaches wherein multiple output wheels (115, 118, Fig. 1) are provided that mesh with the idler gear (110 in Muphy), for the purpose of driving multiple devices (e.g. fuel pump, air compressor. See [0016]).

Vandewal teaches a further wheel part of the idler gear is provided for each output wheel (3; Fig. 16A), said further wheel part being embodied in each case corresponding to the second wheel part of the idler gear, for the purpose of creating a negative moment between the first and second wheel parts (para. [0074], [0087]) while making the spring more compact.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Palfai such that there is a further wheel part of the idler gear is provided for each output wheel, said further wheel part being embodied in each case corresponding to the second wheel part of the idler gear, as taught by Vandewal, for the purpose of creating a negative moment between the first and second wheel parts while making the spring more compact.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palfai in view of Steinmaurer, and further in view of Van Lieshout (US PGPub 2015/0198205).
Re claim 17, as best understood
Palfai as modified above does not expressly disclose a compressor for compressing air that is driven via the gear train.
Van Lieshout teaches a compressor for compressing air that is driven via the gear train (para. [0005]), for the purpose of compressing air without an extra electrical motor.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Palfai such that a compressor for compressing air that is driven via the gear train, as taught by Van Lieshout, for the purpose of compressing air without an extra electrical motor.
Allowable Subject Matter
Claims 7, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         
/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658